Citation Nr: 0006422	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  99-24 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable rating for pulmonary 
tuberculosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and brother


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to June 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in January 1999, in which the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the veteran's claim of 
entitlement to a compensable evaluation for pulmonary 
tuberculosis.  The veteran subsequently perfected an appeal 
of that decision.  A video conference hearing on this claim 
was held on March 6, 2000, before Jeff Martin, who is a 
member of the Board and was designated by the chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 
1991).

At his March 2000 hearing before a member of the Board, the 
veteran raised a claim of chronic obstructive pulmonary 
disease (COPD) secondary to his already service-connected 
pulmonary tuberculosis.  The medical evidence of record - to 
include a September 1998 VA examination report, October 1998 
VA pulmonary function test results, and a Social Security 
Administration (SSA) decision awarding benefits - indicates 
some degree of obstructive ventilatory defect.  Due to the 
possible relationship between the veteran's existing 
pulmonary tuberculosis and his currently diagnosed COPD, the 
Board finds that the veteran's secondary service connection 
claim is inextricably intertwined with his increased rating 
claim currently on appeal.  Therefore, the veteran's new 
claim of entitlement to service connection for COPD secondary 
to pulmonary tuberculosis is also addressed in the remand 
section of this opinion.


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claim.  Initially, the Board finds that the veteran's claim 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented a claim that is 
plausible.  The Board accordingly finds that the VA has a 
duty to assist him in the development of his claim.  
38 U.S.C.A. § 5107(a).  This duty involves obtaining relevant 
medical reports and examinations where indicated by the facts 
and circumstances of the individual case.  See Abernathy v. 
Principi, 3 Vet. App. 461 (1992); Roberts v. Derwinski, 2 
Vet. App. 387 (1992); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); Littke v. Derwinski, 1 Vet. App. 90 (1990); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

At the March 2000 hearing before a member of the Board, the 
veteran and his accredited representative, The American 
Legion, indicated that a relationship between the veteran's 
COPD and his pulmonary tuberculosis was indicated in the 
statements of Dr. Katz and Dr. Fountain, the two physicians 
who examined the veteran in connection with his claim for SSA 
benefits.  The Board notes that the actual examination 
reports for these two doctors are not of record, but would be 
probative of the veteran's claim.  Additionally, the Board 
notes that the summary of Dr. Katz's evaluation of the 
veteran's pulmonary condition does suggest the possibility of 
a relationship between his service-connected pulmonary 
tuberculosis and his COPD, and indicates that his pulmonary 
condition has worsened, noting severe COPD while the VA 
examination noted only mild obstruction.  However, given that 
Dr. Katz's statement is only summarized, and there seems to 
be an increase in the severity of the veteran's condition, 
the Board finds that another VA examination of the veteran's 
pulmonary conditions is warranted.  The examiner should be 
specifically requested to address whether or not the 
veteran's COPD is related to his pulmonary tuberculosis.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.  The RO should notify the veteran that 
if he has any additional lay or medical 
evidence he wishes to submit to support 
his claim he may do so, particularly 
evidence he may have obtained which may 
not currently be in the claims file.

2.  The RO should also take all 
appropriate steps to obtain all records 
compiled in conjunction with the Social 
Security Administration's award of 
disability benefits to the appellant, to 
include, but not limited to, the award 
decision and all medical records 
considered pursuant thereto.  
Specifically, the October 1998 medical 
report of Dr. Paul Katz and the October 
1999 medical report of Dr. Francis 
Fountain.

3.  Upon completion of the above 
development and association of all 
evidence received with the claims file, 
the veteran should be scheduled for a VA 
pulmonary examination.  The RO should 
inform the veteran of the consequences of 
failing to report for the scheduled 
examination.  It is very important that 
the examiner be afforded an opportunity 
to review the veteran's claims file prior 
to the examination.  Any necessary tests, 
to specifically include a pulmonary 
function test, should be performed and 
included in the examination report, with 
an explanation of the results or 
findings.  The examiner should render an 
opinion as to the current symptoms of the 
veteran's pulmonary tuberculosis, if any.  
The examiner should also render an 
opinion as to the etiology of the 
veteran's COPD, specifically, whether it 
is related to his pulmonary tuberculosis.  

4.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include all test reports, special 
studies, or fully detailed descriptions 
of all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2 
(1999). "If the [examination] report 
does not contain sufficient detail it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

5.  After the development requested above 
has been completed to the extent 
possible, the RO should review the claims 
file and any newly submitted evidence and 
render a decision addressing the 
veteran's claim of entitlement to service 
connection for COPD secondary to his 
service-connected pulmonary tuberculosis 
and his claim of entitlement to service 
connection for pulmonary tuberculosis.  
If any benefit sought is denied this 
decision should be furnished in the form 
of a supplemental statement of the case 
addressing the denied claim or claims.  
This decision should be provided to the 
veteran and his accredited representative 
for review and to give them the 
opportunity to respond thereto with 
additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



